Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Response to Amendment
The amendment filed 9/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: amended “clipped” to read as “fixed” see [0032]. The examiner believes the meaning of “fixed” introduces new matter into the disclosure. The limitation “clipped” also recited at [0050] and [0097] of the disclosure, and the applicant has not amended these paragraphs. The amended claim 6 recites “a single unit”, see lines 3. The single unit is considered as a new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The amendments to the specification [0030], [0034] and [0044] have been entered.
Response to Arguments
Applicant's arguments filed 9/22/2002 have been fully considered but they are not persuasive. Because the main arguments on pages 12-15 are about the new matter “fixing the augmented reality image to the anatomical site”.
On page 16 Applicant argues that Kopelman does not create a full 3D superimposition of the scene.
Examiner’s replies: see [0083] discloses Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. At [0156] discloses the intraoral scan of the patient's dental arch may be performed to generate a three dimensional (3D) virtual model of the patient's dental arch. For example, a full scan of the mandibular and/or maxillary arches of a patient may be performed to generate 3D virtual models thereof. At [0198] discloses if the dental practitioner is partially or fully obscuring a portion of the view of the dental arch, the AR system may receive image data from a subset of image capture devices or from secondary image devices that were not previously used. Furthermore, in some embodiments, the update image data may include a CT scan, x-ray image data, or other image data than was received in block 1410.
On page 18 Applicant argues that Kopelman does not teach the features recited in claim 2.
The examiner’s replies: See figs. 14-18 and at [0046] discloses the AR system may output to a display of the AR system recommended steps to take during an implant procedure, drilling procedure, grinding procedure, etc. For example, the AR system may show where to remove material for an insertion path, potential undercuts of neighboring teeth, placement of a hole for an implant, drilling depth, drilling direction, or the like. At [0129] discloses AR processing module 108 provides a visual overlay 164 during a dental procedure that facilitates that dental procedure. Any type of dental procedure can be facilitated by AR processing module 108. Examples of dental procedures that might be facilitated include grinding of an interproximal area between teeth (e.g., to make room for orthodontic treatment), grinding of a tooth into a stump (e.g., to enable a cap to be placed over the tooth), grinding of a crown of a tooth (e.g., to improve contact points between an upper and lower dental arch), an intraoral scan, drilling of a tooth (e.g., for a root canal or to place an implant anchor), and so on. Many other types of procedures for dentistry and orthodontics may also be improved by the AR processing module.
The examiner believes the plurality of third images may be considered as one of the feedbacks during the dental procedure e.g., an implant, drilling depth, drilling direction, or the like, also see fig. 23. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure and independent claims 1, 2 and 6 have been amended the limitation of “clipped” as to read “fixed” see [0032]. The examiner believes the meaning of “fixed” introduces new matter into the disclosure. The limitation “clipped” also recited at [0050] and [0097] of the disclosure, and the applicant has not amended these paragraphs.
The amended claim 6 recites “a single unit”, see lines 3. The single unit is considered as a new matter.
Questions: How does the single unit obtain the second image, is it fixed or a handheld device? May the single unit be a smartphone with no attachment to an anatomical site and just taking pictures/images with overlaying images/graphics?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman et al., US 2018/0168781 A1, hereinafter Kopelman.
Claim 1. 
Kopelman teaches a system (1) for dynamic augmented reality imaging of an anatomical site (C) (see fig. 1A #100), comprising: 
at least one image capturing device (2) for capturing first real-time images (3) of the anatomical site (C) (see Kopelman at [0052] discloses an AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen); 
at least one display device (4) for real-time display of said first images (3) captured by said capture device (2) (see fig. 1A the image capture device #160); 
storage means (7) for storing at least one second anatomical image (6) of the site (C) (see [0056] Data store 110 may be an internal data store, or an external data store that is connected to computing device 105 directly or via a network. Examples of network data stores include a storage area network (SAN), a network attached storage (NAS), and a storage service provided by a cloud computing service provider. Data store 110 may include a file system, a database, or other data storage arrangement); 
an electronic device (8) comprising a controller (9) configured to receive and process said first images (3) and said second images (6) (see computing device 105 of fig. 1A and AR display module 118, also see fig. 1B); 
wherein said controller (9) is configured to display on said display device (4) an augmented reality image (11) obtained by superimposing said second image (6) on said first image (3) while identifying common reference elements (12) of said first image (3) and of said second image (6) (See [0058] discloses the image capture device 160 may also provide images to the computing device 105 or AR display 150 that are used to coordinate the position of elements of a visual overlay to display on AR display 150 so that the visual overlay is superimposed over the real-world environment viewed by the dental practitioner); 
wherein said common reference elements (12) are identified automatically by said controller (9) or manually by a healthcare professional (D) (see [0062] discloses during a routine checkup, the computing device 105 may provide patient history to a dental practitioner and/or display areas of interest identified based on image data 135, and at [0066] AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs); and 
wherein said second image (6) is a 3D image and is obtained from portions of fan beam (see [0074] the scanner 180) or cone beam computed tomography (CBCT) or magnetic resonance images showing internal structures of the anatomical site (C) that are invisible to the naked eye (see [0142] discloses these determinations may be used to compute where to place the hole for the implant. If there is a CT scan of the jaw, then the bone portion of the dental arch that is not generally visible may be shown by registering the CT scan with the image data 162 and then including the CT scan data in the visual overlay 164, also see [0180-0181] and [0202] discloses computer tomography), said augmented reality image (11) being fixed to the anatomical site (C) by means of said common reference elements (12), irrespective of the spatial position of said electronic device (8) during the displacements of the electronic device (8) relative to the anatomical site (C) (see [0119] AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs. In one embodiment, AR display module 118 includes a visual overlay generator 184 that is responsible for generating the visual overlay 164 that is superimposed over a real-world scene viewed by a dental practitioner. The visual overlay generator 184 may determine a visual overlay for an AOI identified by one or more of the AOI identifying modules 115, and may determine a position to project the visual overlay 164 on an AR display 150 such that the visual overlay is positioned in the line of sight of the dental practitioner over the AOI in the real-world scene viewed by the dental practitioner. For instance, the visual overlay generator 184 may determine from the position of the AOI in the image data 162 a corresponding position to project an indicator or indication on the AR display 150. As an example, the visual overlay generator 184 may provide an indication of wear on a tooth by highlighting the worn area on the tooth in a different color or by providing an indicator pointing to the tooth. In some embodiments, the AR display module 118 may also provide additional indicators separate from a position corresponding to the AOI in order to provide additional data to a dental practitioner).
Kopelman is silent disclosing “cone beam computed tomography (CBCT) or magnetic resonance images” .
However, it would have been obvious to one of ordinary skill in the art to recognize the cone beam computed tomography is a medical imaging technique consisting of X-ray computed tomography where the X-rays are divergent, and 3D cone beam computed tomography (CBCT) is an imaging technology that allows dentists to evaluate the underlying bone structure, as well as the nerve pathways and surrounding soft tissues. Knowing that Kopelman’s work relate to the field of dentistry and, in particular, to a system and method for providing augmented reality enhancements for dental practitioners using computer tomography (CT).

Claim 2. 
The following bolded and underlined area have been rejected with similar reasons as set forth in claim 1, above: A system (1) for dynamic augmented reality imaging of an anatomical site (C), comprising: - at least one image capturing device (2) for capturing first real-time images (3) of the anatomical site (C): - at least one display device (4) for real-time display of said first images (3) captured by said capture device (2): - storage means (7) for storing at least one second anatomical image (6) of the site (C): - an electronic device (8) comprising a controller (9) configured to receive and process said first images (3) and said second images (6): wherein said controller (9) is configured to display on said display device (4) an augmented reality image (11) obtained by superimposing said second image (6) on said first image (3) while identifying common reference elements (12) of said first image (3) and of said second image (6): wherein said common reference elements (12) are identified automatically by said controller (9) or manually by a healthcare professional (D): and wherein said second image (6) is a 3D image and is obtained from portions of fan beam or cone beam computed tomography (CBCT) or magnetic resonance images showing internal structures of the anatomical site (C) that are invisible to the naked eye, said augmented reality image (11) being fixed to the anatomical site (C) by means of said common reference elements (12), irrespective of the spatial position of said electronic device (8) during displacements of the electronic device (8) relative to the anatomical site (C), further comprising a plurality of third images (13) of virtual incisions and/or sutures, images of anchor or implant devices or surgery that may be done by a healthcare professional (D) on the anatomical site (C), said third images (13) being composed of dots, lines and/or surfaces, which are transferred onto said first images (3) and/or second images (6) automatically, using artificial intelligence algorithms or manually by the healthcare professional (D), and are digitally loaded into said storage means (7). [0206] FIG. 17A is an example of a portion 1710 of an AR display showing a live occlusion map for a patient. In some embodiments, the AR system may generate an occlusion map based on analysis of contacts between the lower and upper jaw portions of a patient. For example, the occlusion map may be generated from three dimensional models captured during a current session or from a previous treatment, procedure or scan. The AR system may then match the occlusion map to a feature detected in image data received by an image capture device. In some embodiments, the AR system may also update an occlusion map during a treatment or procedure by a dental practitioner. For example, if a dental practitioner identifies an issue with an occlusion map (e.g., disruptive contacts) the dental practitioner may determine that grinding a portion of one or more contacts may improve the patient's bite. Accordingly, the dental practitioner may begin grinding a portion of a contact to improve the overall points of a patient's bite. The AR system may receive updated image data from the image capture device and determine a change in the shape of one or more teeth where the dental practitioner performed grinding. The AR system may then calculate or receive a new occlusion map based on the updated shape of teeth. The AR system may then overlay the updated occlusion map on the dental arch of a patient on the AR display to show changes to contacts. The dental practitioner may then determine when to stop grinding based on updates to the occlusion map. In some embodiments, the AR system may also indicate to the dental practitioner when to stop grinding based on a planned outcome for the occlusion map or the occlusion map meeting a particular threshold for placement of contacts. See fig. 16, and at [0046] discloses the AR system may output to a display of the AR system recommended steps to take during an implant procedure, drilling procedure, grinding procedure, etc. For example, the AR system may show where to remove material for an insertion path, potential undercuts of neighboring teeth, placement of a hole for an implant, drilling depth, drilling direction, or the like. At [0129] discloses AR processing module 108 provides a visual overlay 164 during a dental procedure that facilitates that dental procedure. Any type of dental procedure can be facilitated by AR processing module 108. Examples of dental procedures that might be facilitated include grinding of an interproximal area between teeth (e.g., to make room for orthodontic treatment), grinding of a tooth into a stump (e.g., to enable a cap to be placed over the tooth), grinding of a crown of a tooth (e.g., to improve contact points between an upper and lower dental arch), an intraoral scan, drilling of a tooth (e.g., for a root canal or to place an implant anchor), and so on. Many other types of procedures for dentistry and orthodontics may also be improved by the AR processing module.

Claim 3. 
The system as claimed in claim 2, wherein said electronic device (8) is connected wirelessly to electronic instruments, used by the healthcare professional (D), which comprise position sensors adapted to transmit alarm signals to said electronic device (8) when in proximity to critical vascular or nervous structures or other internal structures in the anatomical site (C), which are displayed automatically by said controller (9) or manually by the healthcare professional (D) in said second images (6) or third images (13). See [0054] FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner. In one embodiment, the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110. In some embodiments, the image capture device 160 is a component of the AR display 150. In some embodiments, multiple components shown in FIG. 1A may be integrated into a device that houses the AR display 150. For example, the computing device 105 and image capture device 160 may be integrated into glasses or a headset to be worn by a dental practitioner. In some embodiments, the computing device 105 may be separate from the AR display 150, but connected through either a wired or wireless connection to a processing device in the AR display 150. Additionally, the data store 110 may be attached to the AR display 150, may be directly connected to computing device 105, and/or may be accessed by computing device 105 over a network (not shown). In some embodiments, the computing device 105 and data store 110 may be collocated and accessed by the AR display 150 over a network.

Claim 4. 
The system as claimed in claim 1, wherein said second images (6) are stored as .dcm or .stl formats in said storage means (7) and have gray scale tones corresponding to the density of the elements being imaged as Hounsfield units and/or a 3D spatial position. Kopelman discloses at [0278] that the current image may be saved as a jpg file, a bmp file, a png file, or other image file type. 
The examiner believes these additional features appear to fall within customary practice of the skilled person when selecting an image file that is the standard file type to handle dental CT imaging and soft/hard tissue intraoral scans. They're just file formats. It's like .jpg vs .png for pictures, or .mp3 vs .wav for music, or .mp4 vs .mov and .dcm and .stl are typically obtained from different soruces. .dcm is for medical imaging, and within dentistry pretty much specifically refers to cone beam CT images. .stl is typically used for tooth/tissue scans.

Claim 5. 
The system as claimed in claim 5, wherein said controller (9) is adapted to convert said second images (6) to the .stl format and to process said gray scale tones and/or 3D spatial positions to transmit the gray scale tones and/or 3D spatial positions to said display device (4) for real-time handling thereof using artificial intelligence algorithms or by the healthcare professional (D). Kopelman discloses at [0278] that the current image may be saved as a jpg file, a bmp file, a png file, or other image file type. 
The examiner believes these additional features appear to fall within customary practice of the skilled person when selecting an image file that is the standard file type to handle dental CT imaging and soft/hard tissue intraoral scans. They're just file formats. It's like .jpg vs .png for pictures, or .mp3 vs .wav for music, or .mp4 vs .mov and .dcm and .stl are typically obtained from different soruces. .dcm is for medical imaging, and within dentistry pretty much specifically refers to cone beam CT images. .stl is typically used for tooth/tissue scans.

Claim 6. 
The following bolded and underlined area have been rejected with similar reasons as set forth in claim 1, above: A system (1) for dynamic augmented reality imaging of an anatomical site (C), comprising: - an electronic device (8) comprising in a single unit (see [0057] The AR display 150 may include lenses through which a wearer (e.g., a dental practitioner) may see a physical, real-world environment (e.g., a patient's oral cavity) and a projector for projecting visual elements onto the lenses. Examples of AR displays include HoloLens®, Google Glass®, Vuzix Smart Glasses®, and Sony SmartEyeGlass®. The AR display 150 may therefore overlay information for a dental practitioner onto the lenses in a position in the field of view of the practitioner that corresponds to a location of an identified area of interest. To determine where to display information, the AR display 150 may include one or more sensors to track the eyes of a user and/or determine a position of the user in relation to positions of objects viewed by the user. The AR display 150 may also use images provided from image capture device 160 to determine where to display information to the dental practitioner. In some embodiments the image capture device 160 is mounted to the AR display 150. The examiner believes fig. 1A the computing device 105 or in fig. 30 the computing device 3000 can be considered as a single unit after replaying all stored images) : at least one image capturing device (2) for capturing first real-time images (3) of the anatomical site (C): at least one display device (4) for real-time display of said first images (3) captured by said capture device (2); storage means (7) for storing at least one second anatomical image (6) of the site (C): and a controller (9) configured to receive and process said first images (3) and said second images (6); wherein said controller (9) is configured to display on said display device (4) an augmented reality image (11) obtained by superimposing said second image (6) on said first image (3) while identifying common reference elements (12) of said first image (3) and of said second image (6): wherein said common reference elements (12) are identified automatically by said controller (9) or manually by a healthcare professional (D): and wherein said second image (6) is a 3D image and is obtained from portions of fan beam or cone beam computed tomography (CBCT) or magnetic resonance images showing internal structures of the anatomical site (C) that are invisible to the naked eye, said augmented reality image (11) being fixed to the anatomical site (C) by means of said common reference elements (12), irrespective of the spatial position of said electronic device (8) during displacements of the electronic device (8) relative to the anatomical site (C) and, 
wherein said electronic device (8) further comprises an accelerometer and a gyroscope. [0074] Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures (e.g., by confocal focusing of an array of light beams). Intraoral scanner 180 may also include other components such as optical components, an accelerometer, communication components, a gyroscope, processing devices, and so on. One example of an intraoral scanner 180 is the iTero® intraoral digital scanner manufactured by Align Technology, Inc.

Claim 7. 
The system as claimed in claim 1, wherein said electronic device (8) is a smartphone or a tablet, said capture device (2) being a camera and said display device (4) being a touchscreen of said electronic device (8). [0282] FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. In alternative embodiments, the machine may be connected (e.g., networked) to other machines in a Local Area Network (LAN), an intranet, an extranet, or the Internet. The machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet computer, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines (e.g., computers) that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. In one embodiment, the computer device 3000 corresponds to computing devices 105 of FIG. 1.

Claim 8. 
The system as claimed in claim 1, wherein said storage means (7) are incorporated in said electronic device (8) or an external server (10), said electronic device (8) being adapted to be connected by means of wireless connections to said server (10). [0282] FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. In alternative embodiments, the machine may be connected (e.g., networked) to other machines in a Local Area Network (LAN), an intranet, an extranet, or the Internet. The machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet computer, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to include any collection of machines (e.g., computers) that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. In one embodiment, the computer device 3000 corresponds to computing devices 105 of FIG. 1.

Claim 9. 
The system as claimed in claim 1, further comprising recording devices for real-time recording of said augmented reality image (11) and means for detecting the vital data of the anatomical site (C), said controller (9) being adapted to superimpose said data onto said augmented reality image (11) and/or to connect said electronic device (8) to an external videoconferencing or supervision system. [0062] The computing device 105 may include AR processing module 108. The AR processing module 108 may analyze image data 135 from a data store 110 or directly from an image capture device 160. The AR processing module 108 may then identify areas of interest to present in a visual overlay on AR display 150 and/or generate additional information to present on the AR display 150. The information provided on an AR display 150 may depend on a procedure to be performed, a wearer of the AR display 150, information known about a patient, and soon. For example, during a routine checkup, the computing device 105 may provide patient history to a dental practitioner and/or display areas of interest identified based on image data 135. In some embodiments, the dental practitioner may input the identity of a procedure to be performed into AR processing module 108. For this purpose, the dental practitioner may choose the procedure from a number of preset options on a drop-down menu or the like, from icons or via any other suitable graphical input interface, or by speaking commands to the AR system. Alternatively, the identity of the procedure may be input in any other suitable way, for example by means of preset code, notation or any other suitable manner, AR processing module 108 having been suitably programmed to recognize the choice made by the user.

Claim 10. 
The system as claimed in claim 1, further comprising support means adapted to position said electronic device (1) between the healthcare professional (D) and the anatomical site (C), said support means being adapted to be worn by the healthcare professional (D) or laid on a stable surface. [0054] FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner. In one embodiment, the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110. In some embodiments, the image capture device 160 is a component of the AR display 150. In some embodiments, multiple components shown in FIG. 1A may be integrated into a device that houses the AR display 150. For example, the computing device 105 and image capture device 160 may be integrated into glasses or a headset to be worn by a dental practitioner. In some embodiments, the computing device 105 may be separate from the AR display 150, but connected through either a wired or wireless connection to a processing device in the AR display 150. Additionally, the data store 110 may be attached to the AR display 150, may be directly connected to computing device 105, and/or may be accessed by computing device 105 over a network (not shown). In some embodiments, the computing device 105 and data store 110 may be collocated and accessed by the AR display 150 over a network.

Claim 11. 
The system as claimed in claim 1, wherein the anatomical site (C) comprises the stomatognathic system (The stomatognathic system is an anatomical system comprising the teeth, jaws, and associated soft tissues) and said common reference elements (12) correspond to elements of the image of the dental structure or other anatomical reports. [0095] the dental condition identifiers 174 may apply rules (e.g., including algorithms, models and/or profiles) that compare dentition features (also referred to as dental features) from a received image to reference data 190, which may include a store of dentition features. The reference data 190 may include elements comprising models or images of dentition features. In some embodiments, the reference data 190 may have other representations of dentition features. The elements in reference data 190 may have AOIs associated with the dentition features. For example, a model of a tooth with a crack may be stored in the reference data 190 with an associated indicator that the particular tooth had a crack. In some embodiments, the dental condition identifier 174 may extract a model, image, set of edges, a point blob, set of contours, and/or other representation of a dentition feature from the image data 162. The dental condition identifier 174 may then compare the extracted model, set of edges, point blob, set of contours, image or other representation of a dentition feature to a data store of similar dentition features. A most similar stored dentition feature may be selected based on a point by point comparison, edge comparison, or other comparison of the extracted feature representation to the representations of dentition features in the data store. The dental condition identifier 174 may then determine that the extracted dentition feature has the same AOIs present in the most similar stored dentition feature. Also see [0275].

Claim 12. 
The examiner believes the arguments for claims 1-5 apply, mutatis mutandis, to the features recited in claim 12.
A method of dynamic augmented reality imaging of an anatomical site (C) using a system (1) as claimed in claim 1, the method comprising: a) capturing said at least one second anatomical image (6) and storing it in said storage means (7), said second image (6) being stored in a .dcm format; b) providing said electronic device (8) and placing it between the healthcare professional (D) and the anatomical site (C); c) actuating said electronic device (8) for capturing said first real-time images (3) of the anatomical site (C); d) actuating said controller (9) to convert said second images (6) to the .stl format and anchor said second images (6) to said first images (3) via said common reference elements (12) to generate said augmented reality image (11); e) displaying said augmented reality image (11) in said display device (4) and handling said second images (6) by the healthcare professional (D) according to the gray scale (see [0088] discloses Processing the image data 162 may include first pre-processing the image data such as by performing re-sampling in a new coordinate system, performing noise reduction, enhancing contrast, adjusting scale, etc.) tones corresponding to the density of the elements being imaged as Hounsfield units and/or a 3D spatial position and/or resizing the second images (6) (see [0104] discloses the transformation may include changes in image size (e.g., zooming in or out) for one or both of the images. A result of the image registration may be a transformation matrix that indicates the rotations, translations and/or size changes that will cause the one image to correspond to the other image).

Claim 13. 
The method as claimed in claim 12, further comprising: f) creating a plurality of third images (13), which are adapted to simulate incisions and/or sutures, images of anchor devices or surgery that may be done by the healthcare professional (D) on the anatomical site (C) which are transferred to said first images (3) and/or said second images (6) and store them in said storage means (7). See figs. 26-29.

Claim 14. 
The method as claimed in claim 13, wherein said third images (13) are superimposed on said augmented reality image (11) to assist surgery that is designed to be done by a healthcare professional (D) on the anatomical site (C). See figs. 14, 19-20 and [0052] discloses an AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen.

Claim 15. 
A use of the method of augmented reality imaging of an anatomical site (C) as claimed in claim 12 in a field selected from the group consisting of: general surgery, bone surgery, intracranial (i.e. within the skull) surgery, neurosurgery, vascular microsurgery, orthodontics, dental surgery, diagnosis and dentistry. See [0116-0117] the group of general surgery, bone surgery, intracranial (i.e. within the skull) surgery, neurosurgery, vascular microsurgery, orthodontics, dental surgery, diagnosis and dentistry is a series of orthodontic treatment stages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613